Citation Nr: 0432049	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from February 6, 1951 to 
February 21, 1951.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).  The 
veteran testified before the Board sitting at the RO in 
October 2004.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND
In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A review of the claims file reveals that the veteran had 
asthma prior to service entrance and that he had a major 
attack on the night of his service entrance and was 
discharged from service 15 days later.  Subsequent treatment 
records on file show treatment for respiratory problems.  
Additionally, according to a November 2002 statement from P. 
Soni, M.D., the veteran has chronic obstructive pulmonary 
disease that is exacerbated by chemicals or cold air.  
However, there is no medical nexus opinion on file on whether 
the veteran's current respiratory disability was permanently 
aggravated during his brief time in service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Consequently, additional development is needed on the issue 
on appeal prior to Board adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
respiratory disability.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request him to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, severity, and 
etiology of any current respiratory 
disorder.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including any pertinent 
consultations, should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the other 
evidence on file, whether the veteran's 
preexisting respiratory disorder shown on 
his service entrance examination and 
private medical records prior to service 
entrance was aggravated by his 15 days of 
military service and is related to any 
current respiratory disorder found.  A 
preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for asthma, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 75 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (2004).  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


